Citation Nr: 1543844	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for chronic pruritus, recurrent skin eruptions. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active military duty from May 1996 to May 2000, January 2003 to June 2003, and from April 2007 to April 2008.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In July 2015, a Board hearing was held via videoconference before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appeal regarding entitlement to an increased evaluation for chronic pruritus, recurrent skin eruptions must be remanded for an examination.  The most recent VA skin examination was in January 2011.  At the July 2015 Board hearing, the Veteran asserted that his skin disability affects a greater percentage of his body and that there is pressure associated with his scars.  He also stated that he was prescribed Prednisone for his skin disability.  VA treatment records dated in August 2011 and June 2012 reflect that the Veteran experiences pinpoint papules and pustules on his upper arms, shoulders, chest, and lateral back, and flesh colored scaling on his toes.  The assessment included miliaria rubra/pustulosa and tinea pedis.  The August 2011 VA treatment report also noted a finding of pink excoriated papules on his scalp and assessment of folliculitis.  The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, a new VA skin examination should be ordered to document the current severity of the service-connected chronic pruritus, recurrent skin eruptions.

In addition, it appears that the Veteran receives treatment through VA and that records current through June 2012 are on file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, VA must obtain outstanding VA records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1.  Request all outstanding treatment records from June 2012 to the present from the Columbia, Missouri VAMC, to include the St. James Community Based Outpatient Clinic (CBOC), where the Veteran has received dermatologic treatment. 

2.  Then schedule the Veteran for a VA examination to assess the current manifestations of his service-connected skin disorder, historically diagnosed as chronic pruritus, recurrent skin eruptions, as well as any other related residuals.  The entire record must be made available to the examiner for review. The VA examiner must review any additional evidence associated with the record.  All indicated tests should be performed and the findings reported in detail. 

The examiner must respond to the following inquiries: 

(a).  What percentage of the Veteran's entire body is affected by the skin disorders and what percentage of the exposed areas of the body are affected by the skin disorders? 

(b).  The examiner must also note the types of medications that have been required for the Veteran's skin condition during the period on appeal.  The examiner must also comment on whether the Veteran uses medications for his skin disorder and whether the manifestations of his skin disorder warrant constant or nearly constant use of medication.  The examiner should specifically report whether systemic therapy such as corticosteroids or other immunosuppressive drugs is required; and if so, the total duration required over a 12 month period during the period on appeal. 

(c).  For any related scars, the examiner should report the location and size (length and width measured in inches or square centimeters) of the scar.  The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately. 

(d).  The examiner should specifically address symptoms reported by the Veteran, to include burning, itching, and heat sensitivity.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the issue of an initial compensable rating for service-connected chronic pruritus, recurrent skin eruptions.  Consider whether there is any additional symptomatology which warrants additional or separate ratings for the Veteran's service-connected chronic pruritus, recurrent skin eruptions.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the August 2012 SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






